          Case 2:20-cv-01639-APG-BNW Document 27 Filed 04/15/21 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
   EQUITY TITLE, LLC, doing business as                     CASE NO.: 2:20-cv-01639-APG-BNW
 4 EQUITY TITLE OF NEVADA,
                                                            ORDER GRANTING MOTION FOR
 5                        Plaintiff,                            DEFAULT JUDGMENT

 6         v.                                                            [ECF No. 26]

 7 PROFYT ADDYCT, LLC; STEVEN GAZLAY,
   an individual; and DOES 1 through 10 inclusive,
 8
                        Defendants.
 9

10

11         Default has been entered against defendants Profyt Addyct, LLC and Steven Gazlay. ECF

12 Nos. 20, 25. Plaintiff Equity Title, LLC now moves for default judgment against those

13 defendants. ECF No. 26. The defendants have not appeared or opposed the motion. The motion

14 satisfies the factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). I thus

15 find good cause to grant it.

16         I HEREBY ORDER that the motion for default judgment (ECF No. 26) is granted. The

17 clerk of the court is directed to enter judgment in favor of plaintiff Equity Title, LLC and against

18 defendants Profyt Addyct, LLC and Steven Gazlay as follows:

19         1.      Awarding compensatory damages against Profyt Addyct, LLC and Steven

20 Gazlay, jointly and severally, in the amount of $707,375.75.

21         2.      Awarding punitive damages against Profyt Addyct, LLC and Steven Gazlay,

22 jointly and severally, in the amount of $2,122,127.25.

23
             Case 2:20-cv-01639-APG-BNW Document 27 Filed 04/15/21 Page 2 of 3




 1           3.    Declaring that, because Profyt Addyct, LLC and Steven Gazlay committed fraud,

 2 deceit, and civil RICO violations against Equity Title, Equity Title is entitled to rescind the

 3 closing of Escrow Number 20-JMB-7012 (the Escrow) and return the net loan proceeds to the

 4 lender, Private Funds of America BT.

 5           4.    Declaring that, with regard to the real property located at 6645 West El Campo

 6 Grande, Las Vegas, Nevada 89130 (Clark County Assessor’s Parcel Number 125-26-402-002):

 7                 (a)    The Grant, Bargain, Sale Deed recorded in the Official Records of the

 8 Clark County Recorder on August 27, 2020, as Instrument No. 20200827:0001164 (“Subject

 9 Deed”), which purportedly conveyed the Property from Darkzero Esports LLC, a Texas limited

10 liability company to Profyt Addyct, LLC, a Delaware limited liability company, is fraudulent,

11 void, and of no force or effect. Accordingly, the Subject Deed shall be expunged from the

12 Official Records of the Clark County Recorder. Title to the Property is hereby restored to and

13 vested in favor of Darkzero Esports LLC, a Texas limited liability company.

14                 (b)    Because the Subject Deed is fraudulent and void, and the Escrow is

15 rescinded, the Short Form Deed of Trust and Assignment of Rents executed by Profyt Addyct,

16 LLC, a Delaware limited liability company in favor of Private Funds of America BT and

17 recorded in the Official Records of the Clark County Recorder on August 27, 2020, as

18 Instrument No. 20200827:0001165 (“Deed of Trust”) is unenforceable and shall be expunged

19 from the Official Records of the Clark County Recorder. Title to the Property is hereby vested in

20 favor of Darkzero Esports LLC, a Texas limited liability company, free of the Deed of Trust.

21 / / / /

22 / / / /

23 / / / /



                                                     2
          Case 2:20-cv-01639-APG-BNW Document 27 Filed 04/15/21 Page 3 of 3




 1         5.         Interest shall accrue on the judgment at the statutory rate from the date of entry

 2 until satisfied.

 3         Dated: April 15, 2021

 4                                                   Andrew P. Gordon
                                                     United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                        3
